UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from [ ] to [ ] Commission file number: 333-186321 LOAD GUARD LOGISTICS, INC. (Exact name of registrant as specified in its charter) Nevada 45-0692882 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6 TH STREET, MIAMI, FL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (786) 505-4434 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered N/A N/A Securities registered pursuant to Section 12(g) of the Act: None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ] No [X] Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registration statement was required to submit and post such files). Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer[ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] The aggregate market value of Common Stock held by non-affiliates of the Registrant on April 30, 2013, was $Nil based on a $Nil average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. (There was no bid or ask price of our common shares during this quarter). Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date. as of January 22, 2014 DOCUMENTS INCORPORATED BY REFERENCE None. . TABLE OF CONTENTS Page PART I Item 1. Business 4 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 8 Item 3. Legal Proceedings 9 Item 4. Mine Safety Disclosures 9 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6. Selected Financial Data 10 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 13 Item 8. Financial Statements and Supplementary Data 14 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 28 Item 9A. Controls and Procedures 28 Item 9B. Other Information 29 PART III Item 10. Directors, Executive Officers and Corporate Governance 29 Item 11. Executive Compensation 33 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 Item 13. Certain Relationships and Related Transactions, and Director Independence 36 Item 14. Principal Accounting Fees and Services 37 PART IV Item 15. Exhibits, Financial Statement Schedules 38 3 PART I Cautionary Note Regarding Forward-Looking Statements Except for historical information, this annual report contains forward-looking statements.Such forward-looking statements involve risks and uncertainties, including, among other things, statements regarding our business strategy, future revenues and anticipated costs and expenses.Such forward-looking statements include, among others, those statements including the words “expects,” “anticipates,” “intends,” “believes” and similar language.Our actual results may differ significantly from those projected in the forward-looking statements.Factors that might cause or contribute to such differences include, but are not limited to, those discussed in the sections “Business,” “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”You should carefully review the risks described in this Annual Report on Form 10-K and in other documents we file from time to time with the Securities and Exchange Commission.You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report.We undertake no obligation to publicly release any revisions to the forward-looking statements or reflect events or circumstances after the date of this document. Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements. All references in this Form 10-K to “Company,” “Load Guard Logistics,” “Load Guard,” “we,” “us” or “our” mean Load Guard Logistics, Inc. and its subsidiary, LGT, Inc., through which we conduct our activities, unless otherwise indicated. Item 1. Business Business Development Load Guard Logistics, Inc. was incorporated in the State of Nevada on March 16, 2011, as Load Guard Transportation, Inc. The Company changed its name to Load Guard Logistics, Inc. on November 6, 2012. Load Guard Logistics, incorporated a wholly owned subsidiary in the State of Florida on March 18, 2011, called LGT, Inc. Our fiscal year end is October 31. The company's business address is 6 th Street, Miami, FL 33155. The telephone number is 786-505-4434. Load Guard Logistics, Inc. has revenues of $339,926 and had a net loss of $3,782 for the year ended October 31, 2013, and had $52,186 of cash on hand at October 31, 2013. In addition to revenues, we have relied upon the sale of our securities to our corporate officers and directors and to unrelated shareholders. Load Guard has never declared bankruptcy, been in receivership, or involved in any kind of legal proceeding. Principal Products, Services and Their Markets We are a transportation and logistics company engaged primarily in hauling truckload shipments of general commodities in both interstate and intrastate commerce. Our truckload shipments are comprised of regional short-haul transport of a variety of consumer nondurable products and other commodities in truckload quantities within geographic regions across the United States using dry van trailers. We can operate throughout the 48 contiguous U.S. states pursuant to operating authority, both common and contract, granted by the DOT and pursuant to intrastate authority granted by various U.S. states. The principal types of freight we transport include retail store merchandise, consumer and grocery products and manufactured products. We focus on transporting consumer nondurable products that generally ship more consistently throughout the year and whose volumes are generally more stable during a slowdown in the economy. 4 We aim to provide superior on-time customer service for our brokers. We do this by maintaining our equipment in the best possible condition and monitoring our drivers on performance. We are not large enough to engage specific shippers directly, so we focus on building relationships with large brokers. By providing reliable service to our brokers, we have been able to obtain repeat contracts and are offered more lucrative routes on occasion. Being based in Miami, FL we strive to serve mainly the southern states. We frequently service FL, AL, SC, NC, LA, MS, GA, and TX. We occasionally will go further north and provide service to states such as IN, VA, OH and IL. We try to maintain routes with whom our drivers are most familiar, for consistency and to avoid extreme weather conditions in the winter months. As we grow our business, we will aim to deal directly with customers on their shipping needs. At this time we are not equipped to provide consistent service to select customers, and as a consequence large trucking companies and brokers dominate direct access to shippers. While brokers are reliable for finding loads and for providing quick payment, they are also earning fees for these services. Further, brokers advertise their loads internally amongst all brokers and externally on their websites. Small trucking companies, such as ourselves, do actively monitor these postings and all loads are contracted on a first come tender basis. During slow periods, we can encounter excessive competition for loads on our routes. For example, we have found that being located in Miami, FL it is frequently difficult for obtaining good rates leaving the state, whereas, we tend to earn a premium on rates coming back to Miami. We recently added a temperature-controlled (“reefer”) trailer to assist with our shipments out of FL, as we feel we can earn premiums on loads that are perishable and that need to be shipped out of Florida. Additionally, our reefer can operate as a regular dry van for non-perishable loads. Revenue Equipment As of January 1, 2014, we operated one (1) company tractor and trailer and have three (3) tractors and trailers owned by independent contractors. We currently own the following equipment: · 2005 Freightliner tractor · 2004 Utility Thermo King 53’ temperature-controlled (reefer) trailer We generate revenues from the movement of freight. Insurance and Claims The primary risks for which we obtain insurance are cargo loss and damage, personal injury, and property damage.We maintain insurance with licensed insurance carriers in amounts that are required by our brokers with whom we contract for loads.Although we believe the aggregate insurance limits should be sufficient to cover reasonably expected claims, it is possible that one or more claims could exceed our aggregate coverage limits.While we have experienced relatively good conditions in the insurance markets, since inception, an unexpected loss or changing conditions in the insurance market could adversely affect premium levels.As a result, our insurance and claims expense could increase.If these expenses increase, if we experience a claim in excess of our coverage limits, or if we experience a claim for which coverage is not provided, our results of operations and financial condition would be materially and adversely affected. 5 Seasonality In the trucking industry, revenues generally follow a seasonal pattern. Peak freight demand has historically occurred in the months of September, October and November. After the December holiday season and during the remaining winter months, freight volumes are typically lower because some customers reduce shipment levels. Operating expenses historically are higher in the winter months due primarily to decreased fuel efficiency, increased cold weather-related maintenance costs of revenue equipment and increased insurance and claims costs attributed to adverse winter weather conditions. Revenue can also be affected by bad weather, holidays and the number of business days that occur during a given period because revenue is directly related to the available working days of shippers. Employee Associates and Independent Contractors As of January 1, 2014, we employed one (1) driver for the trucking operation and have three (3) service contracts with an independent contractor who provides both a tractor and a driver. Our professional drivers are compensated on a per-mile basis. We also recognize that our independent contractors complement our company-employed drivers. The independent contractors supply their own tractor and driver and are responsible for their operating expenses. Because the independent contractors provide their own tractor, less financial capital is required from us. We intend to maintain our emphasis on independent contractor recruiting, in addition to company driver recruitment. The Company’s officers and directors are the only other employees of the Company at this time. Francisco Mendez is being paid $500 per week for his services as corporate Secretary and to work with maintaining the equipment and monitoring contractors. He also has a commercial driver’s license and has agreed to act as a back-up driver. He will be paid for any loads he delivers in addition to his weekly salary. As of the date of this Report, there are no contracts with any employees or our independent contractors. Employees and/or our independent contractors can leave and work with other firms at any time. Regulation We are a motor carrier regulated by the Department of Transportation (“DOT”) in the United States. The DOT generally governs matters such as safety requirements, registration to engage in motor carrier operations, drivers’ hours of service and certain mergers, consolidations and acquisitions. A conditional or unsatisfactory DOT safety rating could adversely affect us because some of our customer contracts require a satisfactory rating. Equipment weight and dimensions are also subject to federal, state and international regulations with which we strive to comply. The FMCSA (“Federal Motor Carrier Safety Administration”) continues its implementation of the new Compliance, Safety, Accountability (“CSA”) safety initiative, which monitors the safety performance of both individual drivers and carriers. In December 2010, the FMCSA made public on its website the Safety Measurement System (“SMS”), which includes specific safety rating measurement and percentile ranking scores for over 500,000 trucking companies. Through the SMS, the public can access carrier scores and data (including a carrier’s roadside safety inspection, out-of-service and moving violation histories) for five Behavior Analysis and Safety Improvement Categories (“BASICs”). 6 All truckload carriers are subject to the hours of service (“HOS”) regulations (the “HOS Regulations”) issued by the FMCSA. In December 2011, the FMCSA adopted and issued a final rule that amended the HOS Regulations as follows: (i)drivers can only use the 34-hour restart once every seven calendar days and the 34-hour period must include two periods between 1:00 a.m. and 5:00 a.m.; (ii)drivers may drive only if eight hours or less have passed since the end of the driver’s last off-duty period of at least 30 minutes; (iii)on-duty time does not include any time resting in a parked commercial motor vehicle (“CMV”) and in a moving property-carrying CMV; it does not include up to two hours in the passenger seat immediately before or after the eight consecutive hours in the sleeper-berth; and (iv)driving (or allowing a driver to drive) three or more hours beyond the driving-time limit may be considered an egregious violation and may be subject to the maximum civil penalties. The final rule for the limitations on the minimum 34-hour restarts and the rest breaks is effective on July1, 2013, and the final rule for the on-duty time and penalties is effective on February27, 2012. When implemented, more drivers and more trucks may be needed to transport the existing amount of truck freight in the market, and the resulting negative effect would likely be cost increases to carriers, shippers and consumers. We are currently evaluating the new provisions and the expected impact, if any, on our truck productivity and operating costs. Our operations are subject to various federal, state and local environmental laws and regulations, many of which are implemented by the EPA and similar state regulatory agencies. These laws and regulations govern the management of hazardous wastes, discharge of pollutants into the air and surface and underground waters and disposal of certain substances. We do not believe that compliance with these regulations has a material effect on our capital expenditures, earnings and competitive position. The EPA mandated a series of stringent engine emissions standards for all newly manufactured truck engines, which became effective in October 2002,January 2007 and January 2010, resulting in increases in the costs of new trucks. The 2010 regulations required a significant decrease in particulate matter (soot and ash) and nitrogen oxide emitted from on-road diesel engines. Engine manufacturers responded to the 2010 standards by modifying engines to produce cleaner combustion with selective catalytic reduction (“SCR”) or exhaust gas recirculation (“EGR”) technologies to remove pollutants from exhaust gases exiting the combustion chamber. The SCR technology also requires the ongoing periodic use of a urea-based diesel exhaust fluid. Trucks with 2010-standard engines have a higher purchase price than trucks manufactured to meet the 2007 standards, but are more fuel efficient. California also enacted restrictions on transport refrigeration unit (“TRU”) emissions that require companies to operate compliant TRUs in California. The California regulations apply not only to California intrastate carriers, but also to carriers outside of California who wish to enter the state with TRUs. In January 2009, the EPA enabled California to phase in its Low-Emission TRU In-Use Performance Standards over several years. Enforcement of California’s in-use performance standards for TRU engines began in January 2010 for 2002 and older TRUs and will be phased in annually for later model years. We have complied with all compliance deadlines through December31, 2011, that applied to model year 2004 and older TRU engines. California also required the registration of all California-based TRUs by July31, 2009. For compliance purposes, we won’t complete the California TRU registration process and thus it is our plan not to transport to California. California also adopted new regulations to improve the fuel efficiency of heavy-duty tractors that pull 53-foot or longer box-type trailers within the state.Thetractors and trailers subject to these regulations must either use EPA SmartWay-certified tractors and trailers or retrofit their existing fleet with SmartWay-verified technologies that have been demonstrated to meet or exceed fuel savings percentages specified in the regulations. Examples of these technologies include tractor and trailer aerodynamics packages (such as tractor fairings and trailer skirts) and the use of low-rolling resistance tires on both tractors and trailers. Enforcement of these regulations for 2011 model year equipment began in January 2010, and will be phased in over several years for older equipment. Going forward, we will evaluate the complying with these CARB regulations. We do not currently ship to California and do not plan to add California to our routes. 7 Industry and Competition The freight transportation industry is highly competitive and includes thousands of trucking and non-asset-based logistics companies. We have no share of the markets we target. Competition for the freight we transport is based primarily on service, efficiency, available capacity and, to some degree, on freight rates alone. We are insignificant in the truckload transportation industry. The principle means of competition in the truckload segment of the industry are service and price, with rate discounting being particularly intense during the economic downturns. We are forced to compete primarily on the basis of rates, although we strive to offer the best service possible. However, we are dependent on large freight brokers to post rates in public that are then bid on by other smaller trucking companies, such as ourselves, and have no control on what other companies will accept for shipments. We are striving to build strong service relationships with companies for specific routes in our geographic area. It is our desire to move toward the dedicated freight segment, whereby we agree to make our equipment and drivers available to a specific customer for shipments over particular routes at specific times. We feel offering drivers specific routes will further aid us in driver recruitment and retention. Not being able to get stronger revenues more consistently will hamper our cash flow and thus our ability to purchase newer equipment. We are extremely sensitive to price fluctuations in fuel, maintenance costs and driver expenses. Internet Website We maintain an Internet website where you can find additional information regarding our business and operations. The website address is www.loadguardlogistics.com. On the website, we make certain investor information available free of charge, including our Annual Report on Form 10-K and Quarterly Reports on Form 10-Q, and any amendments to such reports filed or furnished pursuant to Section13(a) or 15(d) of the Exchange Act. This information is included on our website as soon as reasonably practicable after we electronically file or furnish such materials to the U.S. Securities and Exchange Commission (“SEC”). The website also includes Interactive Data Files required to be posted pursuant to Rule 405 of SEC Regulation S-T. Information provided on our website is not incorporated by reference into this Form 10-K. Item 1A. Risk Factors As a “smaller reporting company”, we are not required to provide the information required by this Item. Item 1B. Unresolved Staff Comments As a “smaller reporting company”, we are not required to provide the information required by this Item. Item 2. Properties Load Guard Logistics’ principal business and corporate address is 6 th St, Miami, FL 33155; the telephone number is (786) 505-4434. The space is being provided by our President on a rent-free basis. We have no intention of finding, in the near future, another office space to rent during the development stage of the company. 8 Load Guard Logistics does not currently have any investments or interests in any real estate, nor do we have investments or an interest in any real estate mortgages or securities of persons engaged in real estate activities. Item 3. Legal Proceedings We know of no material, existing or pending legal proceedings against our company, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which our director, officer or any affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to our interest. Item 4. Mine Safety Disclosures Not applicable. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is not yet quoted on the OTC Bulletin Board (OTCBB). Accordingly, there is no present market for our securities. Holders As of January 1, 2014, there were 29 stockholders of record and an aggregate of 3,623,500 shares of our common stock were issued and outstanding. Of these common shares, 2,302,500 are restricted shares held by our 2 officers and directors and 1,321,000 common shares are issued in registered form to 27 unrelated investors. The transfer agent of our company's common stock is ClearTrust, LLC. Clear Trust is located at 16540 Pointe Village Dr., Suite 206, Lutz, FL 33558. Description of Securities The authorized capital stock of our company consists of 100,000,000 of common stock, at $0.001 par value, and 10,000,000 shares of preferred stock, at $0.001 par value. Dividend Policy We have not paid any cash dividends on our common stock and have no present intention of paying any dividends on the shares of our common stock. Our current policy is to retain earnings, if any, for use in our operations and in the development of our business. Our future dividend policy will be determined from time to time by our Board of Directors. Equity Compensation Plan Information We do not have in effect any compensation plans under which our equity securities are authorized for issuance and we do not have any outstanding stock options. 9 Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities We did not sell any equity securities which were not registered under the Securities Act during the year ended October 31, 2013, that were not otherwise disclosed on our current reports on Form 8-K filed during the year ended October 31, 2013. During October 2013, we sold 476,000 shares at $0.05 per share for total proceeds of $23,800 under our recent S-1 Registration Statement offering. On November 1, 2013, the Company closed its Offering and will not sell any additional shares under the Prospectus. Our use of proceeds, of $23,800, from our prospectus will be allocated solely to working capital needs. Purchase of Equity Securities by the Issuer and Affiliated Purchasers We did not purchase any of our shares of common stock or other securities during our fourth quarter of our fiscal year ended October 31, 2013. Item 6. Selected Financial Data As a “smaller reporting company,” we are not required to provide the information required by this Item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our audited financial statements and the related notes that appear elsewhere in this annual report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to those discussed below and elsewhere in this annual report,. Our audited financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. Critical Accounting Policies We prepare our consolidated financial statements in conformity with GAAP, which requires management to make certain estimates and apply judgments. We base our estimates and judgments on historical experience, current trends and other factors that management believes to be important at the time the consolidated financial statements are prepared. Due to the need to make estimates about the effect of matters that are inherently uncertain, materially different amounts could be reported under different conditions or using different assumptions. On a regular basis, we review our critical accounting policies and how they are applied in the preparation of our consolidated financial statements. While we believe that the historical experience, current trends and other factors considered support the preparation of our consolidated financial statements in conformity with GAAP, actual results could differ from our estimates and such differences could be material. 10 Results of Operations The following summary of our results of operations, for the years ended October 31, 2013 and 2012, should be read in conjunction with our audited consolidated financial statements, for the year ended October 31, 2013, as included in this Form 10-K. Our operations commenced in October 2012, as such comparative numbers prior to this are not reflective of our results for the year ended October 31, 2013, due to the recent start of these operations. Our financial results for the years ended October 31, 2013 and 2012, are summarized as follows: Year Ended October 31, 2013 2012 Operating revenues $ 339,926 $ 16,243 Operating expenses 347,168 12,126 Operating income (loss) (7,242 ) 4,117 Other income (expense) 3,460 638 Recovery (provision) for income tax - - Net Income (Loss) $ (3,782 ) $ 4,755 Revenue Revenue commenced during October 2012 from our trucking operations through our wholly-owned subsidiary LGT, Inc. We earned revenues of $339,926 for the year ended October 31, 2013, compared to revenues of $16,243 for the year ended October 31, 2012. For the year ended October 31, 2013, we earned $290,265 from direct trucking revenues, $41,753 in brokerage income from our independent contractors, and $7,907 from fuel surcharges. Expenses Our total operating expenses for the years ended October 31, 2013 and 2012 are outlined in the table below: Year Ended October 31, 2013 2012 Fuel and fuel taxes $ 131,341 $ 5,356 Salaries and wages 87,870 2,639 Operations and maintenance 67,298 396 Professional fees 32,164 1,204 Depreciation and amortization 10,873 - General and administrative 17,622 2,531 Total $ 347,168 $ 12,126 Expenses for the years ended October 31, 2013, increased as compared to the period in 2012 as a result of commencing operations in October 2012. Our fuel costs represented 44% of trucking revenues and fuel surcharges for the year ended October 31, 2013. This is high for what is expected going forward, however, fuel is one of our largest direct expenses. Fuel for the periods was high, mainly as a result of our trucking revenues being low on a per mileage basis, due to the competitive tender system of dealing with freight brokers. Wages of $87,870, which represent 30% of trucking revenue for the year ended October 31, 2013, are for the costs of our drivers and the salary one of our officers. Operations and maintenance costs of $67,298 or 23% of 11 trucking revenue for the year ended October 31, 2013, represents cost related to parts and maintenance of our tractors and trailers as well as general operational expenses, such as for insurance, tolls, and scales. Maintenance costs, as a percentage of trucking revenues, are expected to be consistent in future periods. Professional fees of $32,164 for the year ended October 31, 2013 as compared to $550 for 2012, are primarily due to the cost of filing our S-1 registration statement and continued compliance with the SEC. We expect professional fees, mainly from legal and accounting, to increase somewhat due to ongoing SEC reporting requirements. Our general and administrative fees are for general office expenses and other operating costs not directly related to our trucking business. General and administrative fees increased $15,091for the year ended October 31, 2013 from the comparative period 2012. Liquidity and Capital Resources General As of October 31, 2013, the Company had $52,186 in cash and cash equivalents. The Company expects current cash and operating income to be sufficient to meet its financial needs for continuing operations over the next twelve months. To meet our need for cash we raised money from our recent Offering. We sold 476,000 shares for total proceeds of $23,800, prior to closing the Offering on November 1, 2013. Additionally, our officers and directors have loaned us funds for the purchase of property and equipment. As of October 31, 2013, Francisco Mendez is owed $25,000 for the sale of his truck to the Company. This loan is non-interest bearing. Yosbani Mendez loaned the Company $32,000 for the purchase of a truck and trailer. The loan carries an interest rate of 8%. As of October 31, 2013, there was $22,000 still owning on this loan. Liquidity and Financial Condition Working Capital At At October 31, October 31, Increase/ 2013 2012 (Decrease) Current Assets $ 106,134 $ 38,348 $ 67,786 Current Liabilities $ 62,317 $ 4,325 $ 57,992 Working Capital $ 43,817 $ 34,023 $ 9,794 Cash Flows Year Ended October 31, 2013 2012 Net Cash Provided by (Used in) Operating Activities $ (14,495 ) $ 1,928 Net Cash Used in Investing Activities $ (38,116 ) $ - Net Cash Provided by Financing Activities $ 78,393 $ - Net Increase (decrease) in Cash During the Period $ 25,782 $ 10,562 Limited Operating History; Need for Additional Capital There is no historical financial information about us on which to base an evaluation of our performance. We were previously a development stage company and have generated minimal revenues from operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise in a highly competitive industry, including limited capital resources, and possible cost overruns due to the price and cost increases in supplies and services. 12 The Company believes it has enough cash on hand or will be able to generate enough income from operations to pay operating costs for the next twelve months. However, should there be any unforeseen circumstances, the officers and directors have generally indicated a willingness to provide services and financial contributions if necessary. We have no plans to undertake any product research and development during the next twelve months. There are also no plans or expectations to acquire or sell any plant or plant equipment in the first year of operations. Liquidity We have no known demands or commitments and are not aware of any events or uncertainties as of October 31, 2013 that will result in or that are reasonably likely to materially increase or decrease our current liquidity. Capital Resources. We had no material commitments for capital expenditures as of October 31, 2013 and 2012. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Recent Accounting Pronouncements Except for rules and interpretive releases of the SEC under authority of federal securities laws and a limited number of grandfathered standards, the FASB Accounting Standards Codification™ (“ASC”) is the sole source of authoritative GAAP literature recognized by the FASB and applicable to our company. Management has reviewed the aforementioned rules and releases and believes any effect will not have a material impact on our company's present or future consolidated financial statements. Item 7A. Quantitative and Qualitative Disclosures About Market Risk As a “smaller reporting company”, we are not required to provide the information required by this Item. 13 Item 8. Financial Statements and Supplementary Data INDEX TO AUDITED FINANCIAL STATEMENTS For the Years Ended October 31, 2013 and 212 : Page Reports of Independent Registered Public Accounting Firms 15 Consolidated Balance Sheets 17 Consolidated Statements of Operations 18 Consolidated Statements of Stockholders’ Equity (Deficit) 19 Consolidated Statements of Cash Flows 20 Notes to the Consolidated Financial Statements 21 14 Messineo & Co., CPAs LLC 2cMullen Booth Rd, Ste. 302 Clearwater, FL 33759-1362 T: (727) 421-6268 F: (727) 674-0511 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders: Load Guard Logistics, Inc. We have audited the consolidated balance sheet of Load Guard Logistics, Inc. as of October 31, 2013 and the related consolidated statement of operations, changes in stockholders' equity, and consolidated cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. The consolidated financial statements of Load Guard Logistics, Inc. as of October 31, 2012, were audited by other auditors whose report dated January 30, 2013, expressed an unqualified opinion on those statements, except that the report contained an explanatory paragraph stating that there was substantial doubt about the Company’s ability to continue as a going concern We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements were free of material misstatement. The Company was not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that were appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements, referred to above, present fairly, in all material respects, the financial position of Load Guard Logistics, Inc. as of October 31, 2012 and results of its consolidated operations and its consolidated cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company does not have a history of sustained net income and has earned insufficient revenue to satisfy its operating cash flow requirements. The Company requires additional equity or debt financing to meet the operating and capital cash flows required to fully implement its business plan. These conditions raise substantial doubt about the Company's ability to continue as a going concern. Further information and management's plans in regard to this uncertainty were also described in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Messineo & Co., CPAs, LLC Clearwater, Florida December 23, 2013 2451 North McMullen Booth Road Suite 308 Clearwater, FL 33759 855.334.0934 Toll free Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders: Load Guard Logistics, Inc. We have audited the consolidated balance sheet of Load Guard Logistics, Inc. (a development stage company) as of October 31, 2012 and the related consolidated statement of operations, changes in stockholders' equity, and consolidated cash flows for the year ended October 31, 2012. These consolidated financial statements are the responsibility of the Company's management. Our responsibility was to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements were free of material misstatement. The Company was not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that were appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements, referred to above, present fairly, in all material respects, the financial position of Load Guard Logistics, Inc. as of October 31, 2012 and results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has earned minimal revenue since inception. These conditions raise substantial doubt about the Company's ability to continue as a going concern. Further information and management's plans in regard to this uncertainty were also described in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ DKM Certified Public Accountants DKM Certified Public Accountants Clearwater, Florida January 30, 2013 LOAD GUARD LOGISTICS, INC. CONSOLIDATED BALANCE SHEETS October 31, ASSETS Current assets: Cash and cash equivalents $ 52,186 $ 26,404 Accounts receivable, less allowance of $0 25,338 6,906 Prepaid expenses 15,591 - Notes receivable 13,019 - Note receivable, related party - 5,038 Total current assets 106,134 38,348 Note receivable, related party - non-current - 4,536 Equipment, net of accumulated depreciation of $7,912 and $0, respectively 39,560 - Total assets $ 145,694 $ 42,884 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ 15,079 $ 4,079 Taxes payable - 246 Notes payable, related parties 47,238 - Total current liabilities 62,317 4,325 Total liabilities 62,317 4,325 Stockholders' equity: Preferred stock, $0.001 par value,20,000,000 shares authorized; none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized; 3,623,500 and 2,527,500 shares issued and outstanding, respectively 3,623 2,527 Additional paid-in capital 83,077 35,573 Retained earnings (deficit) (3,323) 459 Total stockholders' equity 83,377 38,559 Total liabilities and stockholders' equity $ 145,694 $ 42,884 See Notes to Consolidated Financial Statements. 17 LOAD GUARD LOGISTICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended October 31, Operating revenues $ 339,926 $ 16,243 Operating expenses: Fuel and fuel taxes 131,341 5,356 Salaries and wages 87,870 2,639 Operations and maintenance 67,298 396 Professional fees 32,164 1,204 General and administrative 28,495 2,531 Total operating expenses 347,168 12,126 Operating income (loss) (7,242) 4,117 Other income (expense) Interest expense (2,151) - Interest income 789 638 Gain on insurance claim 6,506 - Loss on disposal of equipment (1,684) - Total other income (expense) 3,460 638 Income (loss) before income taxes (3,782) 4,755 Provision for income taxes - (246) Net income (loss) $ (3,782) $ 4,509 Basic and diluted income (loss) per common share $ (0.00) $ 0.00 Weighted-average number of common shares outstanding 3,119,184 2,332,746 See Notes to Consolidated Financial Statements. 18 LOAD GUARD LOGISTICS, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Retained Total Preferred Stock Common Stock Additional Earnings Stockholders' Shares Amount Shares Amount Paid-in Capital (Deficit) Equity BALANCE, October 31, 2011 - $ - 2,325,000 $ 2,325 $ 27,675 $ (4,050) $ 25,950 Common shares issued for cash at $0.04 per share on October 18, 2012 - - 202,500 202 7,898 - 8,100 Net income - 4,509 4,509 BALANCE, October 31, 2012 - - 2,527,500 2,527 35,573 459 38,559 Common shares issued for cash at $0.04 per share on November 25, 2012 - - 620,000 620 24,180 - 24,800 Common shares issued for cash at $0.05 per share on October 28, 2013 - - 476,000 476 23,324 - 23,800 Net income - (3,782) (3,782) BALANCE, October 31, 2013 - $ - 3,623,500 $ 3,623 $ 83,077 $ (3,323) $ 83,377 See Notes to Consolidated Financial Statements. 19 LOAD GUARD LOGISTICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended October 31, Cash flows from operating activities: Net income (loss) $ (3,782) $ 4,509 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 10,872 - Loss on disposal of equipment 1,684 - Changes in certain working capital items: Accounts receivable, net (18,432) (6,906) Prepaid expenses (15,591) - Accounts payable and accrued liabilities 10,754 4,325 Net cash provided by (used in) operating activities (14,495) 1,928 Cash flows from investing activities: Purchases of equipment (49,116) - Proceeds from sale of equipment 11,000 - Net cash used in investing activities (38,116) - Cash flows from financing activities: Issuance of notes receivable (7,500) - Payments received from notes receivable 15,055 - Proceeds from loans 32,000 2,462 Repayments on loans (9,762) - Proceeds from issuance of common stock 48,600 8,100 Net cash provided by financing activities 78,393 10,562 Net increase (decrease) in cash and cash equivalents 25,782 12,490 Cash and cash equivalents, beginning of period 26,404 13,914 Cash and cash equivalents, end of the period $ 52,186 $ 26,404 Supplemental cash flow disclosure: Interest paid $ 2,151 $ - Income taxes paid $ 106 $ - Non-cash transactions Purchase of equipment in exchange for note payable $ 25,000 $ - Sale of equipment for cash and exchange of note receivable $ 11,000 $ - See Notes to Consolidated Financial Statements. 20 LOAD GUARD LOGISTICS, INC. (A Development Stage Company) Notes to the Consolidated Financial Statements October 31, 2013 and NOTE 1 - ORGANIZATION AND DESCRIPTION OF
